Title: From George Washington to John Carlyle, 14 May 1755
From: Washington, George
To: Carlyle, John

 

[Fort Cumberland, Md., 14 May 1755]
To Majr Jno. Carlyleprest at WilliamsburghSir

I Overtook the General at Frederick Town in Maryld and proceeded with him by way of Winchester to this place; which gave him a good oppertunity to see the absurdity of the Rout, and of Damning it very heartily. Colo. Dunbars Regiment was also oblig’d to re cross over at Connogogee and come down within 6 Miles of Winchester to take the new Road up, which gave me infinite satisfaction to Wills Ck wch from the absurdity of it was laughable enough.
We are to Halt here till forage can be brought from Philidelphia, which I suppose will introduce the Month of June upon us; and then we are to proceed upon our tremendous undertaking of transporting the heavy Artillery over the Mountains, which I believe will compose the greatest difficulty in of the Campaigne; for as to any apprehensions of the Enemy I think they need only are more to be provided against, but not than regarded, as I fancy the French will be obligd to draw their force from the Ohio to repel the Attacks in the North, under the command of Governour Shirley &ca, who will make three different attempts imediately.
I coud wish to hear what the Assembly and other’s have done, and are doing, together with ⟨erasure⟩ such other occurances ⟨erasure⟩ as may have happend since my departure.
I am in very great want of Boots, and have desird my Bror Jno. to purchase a pair and send them to you, who I hope will contrive them to me, by the first oppertunity. I have wrote to my old corrispondant Mrs Carlyle & must beg my Compliments to my good Friend Dalton, &ca. I am Dr Sir Yr most Hble Servt

Go: Washington

Fort Cumberland 14th of May 1755


N.B. This Letter was never Sent.

